internal_revenue_service number release date index number ---------------------- ------------------------- ------------------------ ------------------------------------ --------------------------- department of the treasury washington dc person to contact ------------------------------- --------- ------------ --------- telephone number --------------------- refer reply to cc psi - plr-137024-05 date date -------- ------------------ legend x ------------------------ --------------------------------------------------- state date dear ----------------- correspondence submitted on behalf of x requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that x be granted an extension of time to elect under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation for federal tax purposes formed on date x intended to be classified as an association_taxable_as_a_corporation for federal tax purposes effective date however no form_8832 entity classification election was timely filed on behalf of x federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 provides that a business_entity is any entity recognized for the information submitted states that x a state limited_liability_company was this letter responds to a letter dated date and subsequent sec_301_7701-3 provides that an eligible_entity may elect to be sec_301_7701-3 provides that unless the entity elects otherwise a sec_301_7701-3 provides that an election made under sec_301 sec_301_7701-3 provides that a business_entity that is not classified as a plr-137024-05 corporation under sec_301 b or an eligible_entity can elect its classification for federal tax purposes domestic eligible_entity is a partnership if it has two or more members classified other than as provided under sec_301_7701-3 by filing form_8832 with the service_center designated on the form c i will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on the form_8832 cannot be more than days prior to the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or an announcement published in the internal_revenue_bulletin commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic_extension of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government that x has satisfied the requirements of sec_301_9100-3 as a result x is granted an extension of time of sixty days from the date of this letter to file a form_8832 with the appropriate service_center electing to be treated as an association effective date that purpose based solely on the facts submitted and the representations made we conclude a copy of this letter should be attached to the election a copy is enclosed for sec_301_9100-1 defines the term regulatory election as an election sec_301_9100-1 through provide the standards the except as specifically set forth above no opinion is expressed or implied this ruling is directed only to the taxpayer who requested it sec_6110 pursuant to the power_of_attorney on file with this office a copy of this letter is plr-137024-05 concerning the federal tax consequences of the facts described above under any other provision of the code of the internal_revenue_code provides that it may not be used or cited as precedent being sent to x’s authorized representative enclosures copy of this letter copy for sec_6110 purposes heather c maloy associate chief_counsel passthroughs and special industries sincerely
